 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10
        TOM GLASPIE, an individual, and SK1,                    CASE NO. C18-6016RJB
11      LLC, a Washington limited liability
        company,                                                ORDER DENYING PLAINTIFFS’
12                                                              MOTION TO COMPEL
                                      Plaintiffs,
13                v.
14      AMERICAN MODERN SELECT
        INSURANCE COMPANY, foreign insurer,
15
                                      Defendant.
16

17
               THIS MATTER comes before the Court on plaintiffs’ Motion to Compel (Dkt. 13). The
18
     court is familiar with the records and files herein and all documents filed in support of and in
19
     opposition to the motion. For the reasons stated below, it appears that the motion should be
20
     denied.
21
               Plaintiffs ask the court to compel defendant to submit its entire claims file on the
22
     plaintiffs’ insurance claim against the defendant on the basis of Cedell v Farmers Ins. Co. of Wa,
23
     176 Wash.2d 686 (2013). Cedell stands for the proposition that there is a presumption of no
24


     ORDER DENYING PLAINTIFFS’ MOTION TO COMPEL - 1
 1   attorney-client privilege in an insurance claims file, but allowed that presumption could be

 2   overcome by a showing that the company’s attorney “was not engaged in the quasi-fiduciary

 3   tasks of investigating and evaluating or processing the claim, but instead in providing the insurer

 4   with counsel as to its own potential liability; for example, whether or not coverage exists under

 5   the law.”

 6           In defendants’ Brief in Opposition to Plaintiffs’ Motion to Compel (Dkt. 18), the

 7   defendant satisfactorily showed that the portions of the claim file withheld are well within the

 8   attorney-client privilege, regardless of whether the court follows Cedell or the more general

 9   federal rule.

10           The brief was not under oath but was signed by counsel Craig H. Bennion. Under Rule

11   of Civil Procedure 11(b), Mr. Bennion’s signature is sufficient to justify the court’s reliance on

12   his statements in the Opposition to Plaintiffs’ Motion to Compel.

13           Accordingly, the Motion to Compel should be, and is hereby, DENIED, and the court

14   DECLINES to award fees.

15           IT IS SO ORDERED.

16           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

17   to any party appearing pro se at said party’s last known address.

18           Dated this 25th day of April, 2019.

19

20
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
21

22

23

24


     ORDER DENYING PLAINTIFFS’ MOTION TO COMPEL - 2
